Citation Nr: 1001019	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-23 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD) with major depression.

2.  Entitlement to service connection for a chronic, acquired 
eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his sister, and a friend




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision that, in 
pertinent part, denied service connection for PTSD with major 
depression and for an eye disability.  The Veteran timely 
appealed.

In November 2009, the Veteran and his sister, B.K., and 
friend, S.S., testified during a video conference hearing 
before the undersigned.

The issue of service connection for an acquired psychiatric 
disability, to include PTSD with major depression is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent evidence that the Veteran currently has 
an eye disability, including conjunctivitis; and no link 
between any current eye disability and service.




CONCLUSION OF LAW

A chronic, acquired eye disability, including conjunctivitis, 
was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through an October 2005 letter, the RO notified the Veteran 
of elements of service connection and the evidence needed to 
establish each element.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letter notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The Veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or to 
assign an effective date for the disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In light 
of the Board's denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).
 
Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim decided 
on appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records.  The Veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

The Veteran has not been afforded an examination for his 
claimed eye disability.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, there is no competent 
evidence that the Veteran has a chronic, acquired eye 
disability that is related to service.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service treatment records, dated at the 
time of the Veteran's entry in July 1979, note that he failed 
an initial vision examination.

For the showing of chronic disease, there must be a 
combination of sufficient manifestations to identify the 
disease entity and sufficient observation at the time, as 
distinguished from isolated findings or a diagnosis including 
the word "chronic".  38 C.F.R. § 3.303 (2009).  

Service treatment records, dated in March 1981, include an 
assessment of mild edema due to irritation of the right eye.  
Neither itching nor drainage was noted at that time.  
Medication and an eye patch were applied.  Follow-up 
examination in March 1981 revealed conjunctivitis of both 
eyes.  Examination of the Veteran's eyes in August 1981 
included findings of the pupils being equal, round, and 
reactive to light; and sclera and conjunctiva were clear.  
Extraocular motions were full.  In March 1983, the Veteran 
received a prescription for eyewear for protection from the 
sun while performing work during the line of duty.  In 
December 1983, the Veteran complained of losing his glasses, 
and received another prescription.  The examiner then noted 
findings of astigmatic, uncompensated.  Records show that the 
Veteran's vision was correctable to 20/20 in January 1984.  
An annual flight examination in October 1985 included a 
diagnosis of refractive error of both eyes, not considered 
disabling.

During a March 2004 eye optometry consultation, the Veteran 
reported no known eye disease.  He indicated that his 
distance vision had gradually decreased over the past three 
years.  A full-time wear prescription for glasses was 
indicated.  The assessments were refractive error and normal 
ocular health.

A VA optometrist noted refractive error and presbyopia in 
March 2006.  The Veteran requested new glasses in November 
2006.  No eye disability was found.

In November 2009, the Veteran testified that he received all 
of his treatment at VA.

Under 38 C.F.R. § 3.303(c), congenital or developmental 
abnormalities, and refractive error of the eye, are not 
considered diseases or injuries within the meaning of 
applicable legislation governing the awards of compensation 
benefits.  As presbyopia is a refractive error, this 
condition is not a "disease" or "injury" for the purposes 
of service connection.  See McNeely v. Principi, 3 Vet. App. 
357, 364 (1992); Parker v. Derwinski, 1 Vet. App. 522 (1991).

In this case, there is no objective evidence of any current 
eye disability.  In fact, the Veteran denied having any known 
eye disease in March 2004.  The conjunctivitis in service was 
acute and transitory and did not result in chronic 
disability.  Subsequent eye examinations in service and 
following active duty were negative for acquired eye 
pathology, including conjunctivitis or its residuals.  While 
the Veteran reportedly experienced a gradual decrease in 
distance vision, there is no competent medical opinion of 
record that links any eye disability with injury or disease 
in service-to include conjunctivitis.  The subjective 
symptoms have not been associated to any chronic pathology, 
but for refractive error.
 
Neither the Veteran nor his representative presented or 
alluded to the existence of any medical opinion (i.e., one 
that would support the Veteran's assertions as to a nexus 
between any claimed disability and service), despite 
specifically being asked or invited to present or identify 
such evidence via the RO's October 2005 letter.

Under these circumstances, the claim for service connection 
for an eye disability must be denied.  


ORDER

Service connection for a chronic, acquired eye disability is 
denied.


REMAND

Acquired psychiatric disability, to include PTSD with major 
depression

The Board is required to analyze the credibility and 
probative value of the evidence of record. The evidence 
reflects that on VA outpatient treatment in 2008 and 2009, 
the diagnostic impressions were PTSD; major depression; and 
generalized anxiety disorder. 

The Veteran's descriptions of having experienced stressors in 
service have been vague and extremely general.  However, from 
his stressor descriptions, including those at his Board 
hearing in November 2009, it appears that he is claiming the 
cumulative stress from the years of being an air traffic 
controller in service caused his current psychiatric 
disability.  Official service records reflect that his 
primary specialty was carrier air traffic control and center 
controller for almost 13 years.  

The RO or AMC should arrange for the Veteran to undergo VA 
examination for the purposes of determining whether the 
Veteran's duties as an air traffic controller in service has 
resulted in PTSD or other acquired psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should schedule the 
Veteran for an examination by a VA 
psychiatrist to determine whether the 
diagnostic criteria for PTSD are met, in 
accordance with 38 C.F.R. § 4.125.  All 
appropriate testing, including 
psychological testing and evaluation, 
such as the Minnesota Multiphasic 
Personality Inventory, and the 
Mississippi Scale for Combat-Related 
PTSD, that are deemed necessary should be 
accomplished.  

If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should also opine as to 
the link between current symptomatology 
and the Veteran's verified stressor(s). 

The examiner should also identify any 
other current psychiatric disability, and 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or more) that any 
current psychiatric disability had its 
onset in service or is otherwise the 
result of disease or injury during 
service, to specifically include 
experiences as an air traffic controller 
as reported by the Veteran. 

The examiner should provide a rationale 
for the opinions.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
action is completed, the RO or AMC should 
re-adjudicate the claim on appeal.  If 
the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


